DISMISS; Opinion issued May 6, 2013




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-13-00542-CR
                                      No. 05-13-00543-CR

                                JOSE MORENO, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                      Trial Court Cause Nos. F12-54982-L, F12-70797-L

                               MEMORANDUM OPINION
                          Before Justices O’Neill, Francis, and Fillmore
                                   Opinion by Justice Francis
       Jose Moreno was convicted of two aggravated assault with a deadly weapon offenses.

Punishment, enhanced by one prior felony conviction, was assessed at imprisonment for twenty

years in each case. The sentences were imposed in open court on February 20, 2013. No timely

motions for new trial were filed; therefore, appellant’s notices of appeal were due by March 22,

2013. See TEX. R. APP. P. 26.2(a)(1). Appellant’s pro se notice of appeal is hand-dated April 11,

2013 and is file-stamped April 19, 2013. The envelope in which it was mailed is post-marked

either April 12 or 17, 2013. See TEX. R. APP. P. 9.2(b).

       Assuming, without deciding, that the pro se notice of appeal was delivered to jail

authorities for mailing on or before April 12, 2013, it would have been considered filed within

the fifteen-day extension period provided by rule 26.3. See TEX. R. APP. P. 26.3(a); Campbell v.
State, 320 S.W.3d 338, 344 (Tex. Crim. App. 2010). However, to obtain the benefit of the

extension period, appellant also had to file an extension motion in this Court within that same

fifteen-day period. See TEX. R. APP. P. 26.3(b); Slaton v. State, 981 S.W.2d 208, 210 (Tex.

Crim. App. 1998) (per curiam); Boyd v. State, 971 S.W.2d 603, 605–06 (Tex. App.––Dallas

1998, no pet.). Appellant did not file a motion to extend time to file his notices of appeal in this

Court.

         Because appellant’s April 11, 2013 pro se notice of appeal is untimely as to the February

20, 2013 sentencing date, we have no jurisdiction over the appeals.

         We dismiss the appeals for want of jurisdiction.



                                                      /Molly Francis/
                                                      MOLLY FRANCIS
                                                      JUSTICE




Do Not Publish
TEX. R. APP. P. 47
130542F.U05




                                                –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JOSE MORENO, Appellant                             On Appeal from the Criminal District Court
                                                   No. 5, Dallas County, Texas
No. 05-13-00542-CR        V.                       Trial Court Cause No. F12-54982-L.
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices O’Neill and Fillmore participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered May 6, 2013.




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                             –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JOSE MORENO, Appellant                             On Appeal from the Criminal District Court
                                                   No. 5, Dallas County, Texas
No. 05-13-00543-CR        V.                       Trial Court Cause No. F12-70797-L.
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices O’Neill and Fillmore participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered May 6, 2013.




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                             –4–